                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
          Plaintiff,                                )
                                                    )
 v.                                                 )   NO. 3:16-cr-00147-2
                                                    )
 SABRINA BOBLETT,                                   )
                                                    )
          Defendant.                                )

                                 MEMORANDUM OPINION

         Sabrina Boblett was sentenced in December 2017 to 84 months imprisonment after

pleading guilty to conspiring to distribute and possess with intent to distribute methamphetamine.

(Doc. No. 430.) Pending before the Court are her Motion and Supplemental Motion for

Compassionate Release (Doc. Nos. 501 and 514), which are opposed by the Government (Doc.

No. 515). She has exhausted available administrative remedies, (Doc. No. 501 at 11), and after a

review of the merits, her Motions will be denied.

         Ms. Boblett asserts that she has a serious physical or medical condition justifying

compassionate release based upon her obesity and Type II diabetes. (Doc. No. 514 at 5–6; see Doc.

No. 517 at 87.) Compassionate release can be granted for “extraordinary and compelling reasons”

based on the medical condition of the defendant when she has a “serious physical or medical

condition” that substantially diminishes her ability to provide self-care in prison. U.S.S.G.

§ 1B1.13n.1(A)(ii); 18 U.S.C. § 3582(c)(1)(A). During the COVID-19 pandemic, this has been

interpreted to apply where a defendant has medical conditions that are not well-managed in prison

and that expose her to increased risk of severe illness should she contract COVID-19. United States




      Case 3:16-cr-00147 Document 535 Filed 11/10/20 Page 1 of 3 PageID #: 2906
v. DeMille, ___ F. Supp. 3d ___, 2020 WL 2992190, at *4 (D. Or. June 4, 2020). The Court finds

that Ms. Boblett’s conditions do not qualify.

       Although obesity and Type II diabetes place a person at risk for COVID-19, that fact does

not automatically qualify a person for compassionate release. The Court must, nevertheless, make

an individual inquiry. United States v. Asmar, ___ F. Supp. 3d. ___, 2020 WL 4569560, at *3

(E.D. Mich. Aug. 7, 2020) (finding that defendant with obesity, prediabetes, and fluctuating high

blood pressure did not qualify for compassionate release); see Ctrs. for Disease Control and

Prevention,   People    with    Certain   Medical    Conditions,    (updated    Nov.    2,   2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. Since adding the medication Glipizide to manage her diabetes in 2018, her

condition has improved. (Doc. No. 517 at 54 and 219.) Her hemoglobin A1C levels, which tests

blood sugar levels, are typically in the 7.0–7.9% range, (id. at 28, 38, 219, 240 and 286), just

slightly above the traditional target level of 7% for a person with diabetes. Mayo Clinic, A1C Test,

mayoclinic.org/tests-procedures/a1c-test/about/pac-20384643 (last visited Nov. 5, 2020). Her

body mass index (“BMI”) is 39. (Doc. No. 517 at 54, 57, 87, 233.) In sum, she is receiving medical

care for her diabetes, which reasonably controls her blood sugar levels, and Ms. Boblett is

receiving medical advice for her obesity. This does not paint a picture of a person with “serious

physical or medical conditions.”

       Her medical records reflect other health conditions, but none advance the conclusion that

she has a “serious physical or medical condition.” Her blood pressure is consistently in the healthy

range. (Doc. No. 517 at 87, 247.) Her cholesterol (hyperlipidemia) is controlled by medication.

(Id. at 240, 247.) Ms. Boblett suggests that she suffers from chronic obstructive pulmonary disease

(COPD) or asthma, (Doc. 501 at 22), but there is no medical support for either. United States v.



                                                 2

   Case 3:16-cr-00147 Document 535 Filed 11/10/20 Page 2 of 3 PageID #: 2907
Coles, 455 F. Supp. 3d 419, 425 (E.D. Mich. 2020) (denying compassionate release to defendant

who presented no evidence of a confirmed asthma diagnosis). Her chronic bronchitis resolved in

February 2020. (Doc. No. 517 at 89.) Further, she has “no lung disease” according to a July 2020

pulmonology exam. (Id. at 195.) Her other health conditions—abdominal pain, digestive issues,

and knee, back, and arm pain—are monitored and treated in prison. (Id. at 1, 177, 187, 211, 225.)

       Finally, the Court notes that Ms. Boblett is assigned to the federal medical center, FMC

Lexington, which gives her immediate access to medical care. At FMC Lexington, Ms. Boblett is

at minimum increased risk for coronavirus. Of 1,200 inmates at Lexington FMC, one inmate and

three staff members are positive with the virus. Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited Nov. 6, 2020).

       Accordingly, after careful consideration and for the above reasons, the Court finds that Ms.

Boblett has not established a “serious physical or medical condition” or “extraordinary and

compelling reason” to support her compassionate release. Her Motions (Doc. Nos. 501 and 514)

will be denied.

       An appropriate Order will enter.

                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3

   Case 3:16-cr-00147 Document 535 Filed 11/10/20 Page 3 of 3 PageID #: 2908
